Citation Nr: 0734362	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-36 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from June 1963 to June 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

A Video Conference hearing was held in June 2007.  A 
transcript of the hearing has been associated with the claim 
file.


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2.  Bilateral hearing loss disability is not attributable to 
service.

3.  Chronic tinnitus was not manifest during service.

4.  Current tinnitus is not attributable to any incident of 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Chronic tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§, 1110, 1113, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus.  In a VCAA letter of 
March 2005 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
predated the rating decision.  With regard to notice as to 
disability ratings and effective date assignment, notice was 
not provided until a letter of May 2007.  However, the lack 
of timeliness is not prejudicial to the appellant because his 
claim is denied, and, therefore, the issues of rating and 
effective date do not arise.  The Board finds that the VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  The veteran was afforded VA 
examinations and a Travel Board hearing.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially the Board notes that the veteran has not alleged 
that his bilateral hearing loss disability and tinnitus are a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application.  





Bilateral hearing loss disability 

In July 1963, the veteran sought treatment for an ear ache.  
The impression was an abscess of the auditory canal.  In a 
separation physical examination acuity was 15/15 in each war.  
Audiometry disclosed:

  


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-5
5
LEFT
0
-5
-10
-0
5

The ears were normal.  The veteran reported a history of ear, 
nose and throat trouble.  The examiner noted that there had 
been an ear abscess in 1963.

A private audiological exam of March 2005 noted puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
45
LEFT
20
15
15
35
45

Speech recognition was 98 percent on the right ear and 100 
percent on the left ear.  The veteran's private clinical 
audiologist noted that the veteran reported being exposed to 
noise while in service without the benefit of ear protection.  
He opined that it is "more likely than not that [the 
veteran's] bilateral hearing loss and bilateral tinnitus was 
a direct result of noise exposure while on active duty in the 
Air Force."

In a VA audiological exam of June 2005 the puretone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
40
LEFT
10
10
10
25
35

Speech recognition using Maryland CNC was 100 percent in each 
ear.  The examiner noted that the veteran reported noise 
exposure in the form of guerilla warfare, firearms, 
explosives, and special forces operations while in service 
and denied significant recreational or occupational noise 
exposure after service.

In a VA audiological examination of August 2006 the puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
40
LEFT
10
10
10
25
35

Speech recognition was 100 percent in each ear.  The examiner 
opined after reviewing the veteran's claim file and history, 
that "the veteran's current hearing loss and reported 
tinnitus are less likely as not caused by or a result of 
noise exposure while in service."  The examiner noted 
hearing was normal at separation and that based on the 
testing there was no evidence of hearing damage while in 
service.

In regards to the veteran's left ear, the Board notes that a 
private audiological examination of March 2005 found that the 
veteran had hearing loss disability in that ear according to 
VA standards.  However, while VA audiological examinations of 
June 2005 and August 2006 found that the veteran had hearing 
loss in the left ear, it was not to the level to be 
considered a disability under VA standards.  Nonetheless, 
even if the VA examiners' findings are considered not to 
establish a hearing loss disability of the left ear, in 
McClain v. Nicholson, No. 05-0468, 2 (U.S. Vet. App. June 21, 
2007), the Court stated that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim" (emphasis added).  The veteran's 
claim was filed in March 2005 and we have audiological 
examination results of March 2005 for the left ear which are 
considered a disability within VA standards of record, 
therefore, there is evidence of record to satisfy the 
requirement of a current disability.  As such, the Board's 
analysis is based on a finding of bilateral hearing loss 
disability.  

The Board further notes that the record establishes 
conflicting evidence of an opinion of nexus between service 
and the veteran's current bilateral hearing loss disability 
and an opinion which states that there is no such nexus.  

Of record are two letters, March 2005 and July 2007, from the 
veteran's private audiologist where he states that the 
veteran's bilateral hearing loss disability is due to noise 
exposure in service.  However, the physician did not review 
the veteran's claim file and does not state the basis of his 
opinion.  

In contrast is the August 2006 VA opinion which notes that 
the current bilateral hearing loss was not due to noise 
exposure in service which was issued after the VA examiner 
conducted a full audiological examination, reviewed the 
veteran's claim file and reviewed the veteran's history of 
noise exposure, and provides a basis for the opinion.  

The Board places greater weight on the August 2006 opinion 
than on the private audiologist's opinion because the opinion 
is based on a more complete picture of the veteran's 
disability to include an audiological examination of the 
veteran, a review of his claim file and a review of his 
history to include noise exposure.  Ultimately the Board has 
the obligation to assess the weight of the evidence.  There 
is a clear conflict in the record.  This Veterans Law Judge 
has reviewed and considered each opinion and concludes that 
the August 2006 opinion that the veteran's hearing loss was 
not due to his service is substantiated by the separation 
examination and is more probative than the private 
audiologist's opinion stating that it is.  Furthermore, there 
is no indication that the VA examiner rejected the veteran's 
reports of in service noise exposure

Furthermore, the evidence of record shows that hearing loss 
was first manifested more than a year after service.  The 
first report of bilateral hearing loss was not until March 
2005.  This was more than 40 years from the veteran's 
separation from the service.

In sum, bilateral hearing loss was not demonstrated during 
service.  From 1965 to 2005, there were no record findings or 
diagnosis of bilateral hearing loss disability.  Thus, 
continuity of symptomatology was not shown after service.  
The more probative evidence of record shows that current 
hearing loss disability is not related to service.  Bilateral 
hearing loss disability was not manifest during service or 
for many years thereafter.  The veteran's assertion of 
hearing loss disability due to service is not supported.  

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  
However, although the veteran now alleges that he experienced 
hearing loss shortly after separating from service, there is 
no objective evidence of complaints of hearing loss until 
more than 40 years after separating from service.  In a 
merits context, a lack of evidence of treatment is for 
consideration.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Furthermore, at the time the veteran underwent his first VA 
examination he reported a gradual onset of hearing loss since 
the 1970's.  The Board finds the veteran's statements while 
seeking medical treatment and prior to the his appeal to be 
more credible than the veteran's current allegations.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2002).

Tinnitus

The veteran alleges that he suffers from tinnitus which is a 
result of noise exposure while in service.  The Board notes 
that service medical records are completely silent for any 
complaints of or treatment for tinnitus while in service.  
After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.  

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223. 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In the present case there is no competent evidence of a 
current diagnosis of tinnitus.  VA examination report of June 
2005 notes that the veteran reported rare ringing in both 
ears occurring once every 3-6 months and lasting 5-10 
minutes.  The examiner noted that "[t]he rare ringing in the 
ears as described above is consistent with normal ear 
function and not considered tinnitus for rating purposes."  
VA examination report of August 2006 notes that reports of 
tinnitus consistent with the June 2005 examination, tinnitus 
once every 3-6 months for 5-10 minutes.  The examiner opined 
that "the frequency and duration of tinnitus does not 
warrant a diagnosis of tinnitus."

The Board notes that while the veteran does report 
experiencing tinnitus, this does not raise to the level of a 
diagnosis of chronic tinnitus disability.  As noted above, 
without a diagnosis of tinnitus service connection cannot be 
granted.

The Board notes that the veteran's private audiologist stated 
in a letter of July 2007 that the veteran had intermittent 
tinnitus.  However, he did not describe the frequency and 
duration of the intermittent tinnitus nor did he state 
whether the veteran's tinnitus was chronic.  Considering the 
findings of the VA examiner and the veteran's own description 
of the tinnitus, the Board finds that the private 
audiologist's statement that the veteran suffers from 
intermittent tinnitus is not enough to establish the presence 
of a chronic condition arising to the level of a disability.  
Nonetheless, even if the Board were to accept the private 
audiologist's letter as a diagnosis of a tinnitus disability, 
the Board still finds that there is no competent evidence of 
a nexus to service.  

The veteran's private audiologist in his letters of March 
2005 and July 2007 stated that the veteran's tinnitus is a 
direct result of noise exposure while in service.  However, 
the Board notes that a bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The Board also notes that there is no rationale to 
support this opinion and no indication as to whether the 
physician reviewed the claim file prior to providing their 
opinion.  

In contrast, the VA examiner of August 2006 opined that the 
veteran's tinnitus was "less likely as not caused by or a 
result of noise exposure while in service."  This opinion 
was provided after a review of the claim file, an examination 
of the veteran and a review of his reported history.  

The Board finds of more probative value the VA examiner's 
opinion which was rendered after the examiner had reviewed 
the claim file which included the service medical records and 
the veteran's service history, and after examining the 
veteran's current condition.  In the VA examiner's opinion 
tinnitus is not related to service; and the bases for these 
opinion is that there is no documentation of tinnitus while 
in service.  Therefore, the Board finds that the evidence 
does not establish service connection.

To the extent that the veteran is alleging that he had 
chronic ringing in his ears since service, the preponderance 
of the evidence is against this assertion.  It was not 
reported in service or after service until 2005.  And when it 
was reported it was described of a frequency and duration 
which did not rise to the level of a chronic condition.

In sum, the probative evidence shows that chronic tinnitus 
was not manifest during service or for many years thereafter.  
The service records are silent for complaints, findings, or 
manifestations of tinnitus.  The VA examiner's opinion that 
the veteran's current tinnitus is not related to service is 
persuasive.  Accordingly, service connection is denied.  The 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991)..  


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


